DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,500,740 to Marfione et al.
In re claim 1, Marfione teaches an out-the-front knife comprising: 
a handle (12) having a rear end (Fig. 1) and a front opening (as shown in at least Figures 3 and 5; the opening permits the blade to extend) opposite the rear end; 
a blade (14) supported by the handle, the blade having a cutting edge (32), the blade being movable with respect to the handle between a stowed position (as shown in at least Figure 5) in the handle and a deployed position (shown in at least Figure 7) in which the blade extends out of the front opening; and 
an actuator (16) supported by the handle, the actuator being movable with respect to the handle in a deploying direction to move the blade forward away from the stowed position toward the deployed position, and the actuator being movable in a stowing direction to move the blade rearward away from the deployed position toward the stowed position (Co. 4, lines 35-40); 
a blade driver (Fig. 3) supported by the handle, the blade driver being configured to spring the blade toward the deployed position responsive to movement of the actuator in the deploying direction, and the blade driver being configured to spring the blade toward the stowed position responsive to movement of the actuator in the stowing direction; 
wherein the blade (14) when in the stowed position is biased rearward, and the blade driver includes a blade pusher ( 46,48) configured to push the blade forward against said rearward bias responsive to movement of the actuator in the deploying direction (Col. 5, lines 36-60), the blade driver (46,48) being configured to spring the blade toward the deployed position after sufficient forward pushing force is applied to the blade by the blade pusher to overcome the rearward bias.
In re claim 2, further comprising a retainer (52) configured to engage the blade in rearward biasing engagement to bias the blade rearward in the stowed position (Col. 4, lines 41-55).
In re claim 3, wherein the blade (14) is configured to push the retainer (52) out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction (Col. 4, lines 58-65).
In re claim 4, wherein the blade (14) includes a ramp (64) configured to push the retainer (52) out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction.
In re claim 5, wherein the knife is free of structure, other than the blade (14), configured to engage the retainer (52) to move the retainer out of rearward biasing engagement with the blade (as shown in at least Figures 5-6). 
In re claim 6, wherein the retainer (52) comprises a cam (see annotated Figure 6, below) configured to cam against the blade (14) to convert a lateral bias of the cam to the rearward bias of the blade in the stowed position.
The Examiner notes, the cam has been interpreted as a surface having a slope which cams against slope 64 of the blade to bias the blade in a stowed position. 

    PNG
    media_image1.png
    746
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    8
    5
    media_image2.png
    Greyscale


In re claim 7, wherein the blade (14) includes a ramp (64) and the cam (as shown in annotated Figure 6 on Pg. 4, above) is configured to engage the ramp to bias the blade rearward when the blade is in the stowed position.
In re claim 8, wherein the blade driver (46,48)  includes at least one spring (44), and the blade driver is configured to create spring force in the spring to spring the blade toward the deployed position responsive to movement of the actuator in the deploying direction (Col. 5, lines 36-60).
In re claim 9, wherein the blade driver (46,48) is configured to, responsive to movement of the actuator a first distance in the deploying direction, create spring force in the at least one spring, and the blade driver is configured to, responsive to movement of the actuator beyond the first distance in the deploying direction, cause the blade pusher to begin pushing the blade forward toward the deployed position (Col. 5, lines 36-60).

In re claim 19, an out-the-front knife comprising: 
a handle (12) having a rear end (Fig. 1) and a front opening (as shown in at least Figures 3 and 5; the opening permits the blade to extend) opposite the rear end; 
a blade (14) supported by the handle, the blade having a cutting edge (32), the blade being movable with respect to the handle between a stowed position (as shown in at least Figure 5) in the handle and a deployed position (shown in at least Figure 7) in which the blade extends out of the front opening; and 
a retainer (52) configured to engage the blade in rearward biasing engagement to bias the blade rearward in the stowed position (Col. 4, lines 41-55); and
 an actuator (16) supported by the handle, the actuator being movable with respect to the handle in a deploying direction, the actuator being operatively connected to the blade to cause the blade to move forward away from the stowed position toward the deployed position responsive to movement of the actuator in the deploying direction; wherein the blade includes a ramp (40) configured to move the retainer out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction to overcome the rearward bias (Col. 5, lines 36-60).
In re claim 20, wherein the knife is free of structure, other than the blade (14), configured to engage the retainer (52) to move the retainer out of rearward biasing engagement with the blade (as shown in at least Figures 5-6). 
In re claims 21 and 22, wherein the blade (14) is in the stowed position, the actuator (16) is in an at rest position from which the actuator is movable in the deploying direction.
Note, the actuator merely has to be capable of performing this function, in which it is. Marfione specifically teaches this concept shown in Figures 5-7.

Allowable Subject Matter
Claims 10-18 are allowed. Chu teaches the blade has a plurality of pushers which work in conjunction with the positioning frame, the spring, and the actuator to move the blade between a deployed and retracted position. After further consideration, the Examiner concluded Chu does not teach the second blade pusher being configured to push the blade forward against the rearward bias response to movement of the actuator in the deploying direction in conjunction with other claimed structural elements.
Marfione teaches a blade having a plurality of pushers, but does not each the first and second blade pusher are different from one another. A combination of the prior art would have relied on hindsight reasoning.





Response to Arguments
After further consideration, the Examiner agrees with Applicant arguments filed September 7, 2022. The rejection to claims 10-15, and 18 has been withdrawn and the claims stand allowable.
Applicant's arguments filed September 7, 2022 with respect to claims 1-9, 19-22 have been fully considered but they are not persuasive. Applicant argues Marfione does not teach the out-the-front-knife comprising a blade when in the stowed position is biased rearward and the blade drive being configured to spring the blade toward the deployed position after sufficient forward pushing force is applied to the blade by the blade pusher to overcome the rearward bias. Applicant argues that Figure 5 of Marfione shows the blade in the stowed position in which the rear lock 52 is engaged with the notch 40 of blade 14 and that the rear sloped surface 64 is disengaged front the lock 52 in the stowed position. Applicant argues “A” in Annotated Figure 5 on Page 9, in the Remarks/Arguments, is indicative that the blade is not biased rearward when in the stowed position and that the lock merely holds the blade in position. Applicant further argues lock 52 is angled in the stowed position which indicated the lock pushes the blade forward.
The Examiner respectfully disagrees. Marfione teaches in Col. 4, lines 48-55, rear lock (52) is in biased engagement with the notch (40) in the tang (34) to retain the blade (14) inside the casing. Marfione clearly teaches and suggest the blade is biased, via the rear lock, inside the casing, which is rearward. At least Paras 0004, 0031 of Applicant’s disclosure defines “rearward” as away from the deployed position. Gap “A” in Annotated Figure 5 (of Marfione in Applicant’s Remark’s/Argument) does not preclude the blade from being biased rearward in the stowed position to some degree. Paras 0006,0037 of Applicant’s disclosure sets forth the retainer (40), retains and biases the blade in a stowed (or reward position). The structure and function of the retainer, 40, (of the instant application) is very similar to the rear lock 52 of Marfione. There is no teaching or suggestion in Marfione that lock 52, pushes the blade forward. Applicant is not permitted to rely solely on the drawings; therefore, this argument is speculative. 

Applicant argues, regarding claim 19, that Marfione fails to teach the blade includes a ramp configured to move the retainer out of reared biasing engagement with the blade. Applicant argues, Marfione teaches a sloped surface 64 of the slider 54 pushes the lock out of the notch in the blade and does not teach the blade includes a ramp that moves the lock 52.
Claim 19 recites “the blade includes a ramp configured to move the retainer out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction to overcome the rearward bias.” Marfione clearly teaches and suggest, the ramp (40, of Marfione) functions in conjunction with the slider (54) to disengage the retainer (rear lock, 52) from the ramp (40) to release the blade, when sufficient force is applied to the actuator (16) by the use (Col. 5, lines 36-60). The claim requires that the ramp have a specific function, which is taught by Marfione.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724